Case 1:20-mj-08458-UA Document 3 Filed 08/13/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
-cR- ( )()
Corey Smith
Defendant(s).
X
Defendant C orcsy Sm th hereby voluntarily consents to

 

participate in the following droceeding via___ videoconferencing or, teleconferencing:
Xx Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

Is} Cored Sein py sve () oy

Defendant’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Cocexy Swith ch va Latt®

Print Defendant's Name Print Counsel’s Name

Defendant’sTounsel’s Signature

MENT

 
